DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 21 is objected to because of the following informalities:  
On line 1, recites “first and second communicators” and should be changed into “the first and the second communicators”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, 14-17, 23-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 2019/0267199) hereafter “Lewis”.
Regarding claim 1, Lewis discloses a switch (Fig. 4A) comprising: a blade (50) pivotable between an open position and a closed position (¶ [0045]); an electrical terminal (34) configured to receive the blade when in the closed blade position (Fig. 4A); an inclinometer sensor (10) including a top housing (14) and a bottom housing (the combination of 68a and 68b), the top and bottom housing configured to couple together to enclose the blade, the top housing and the bottom housing further configured to be secured together via a user-interface (Fig. 4A), the inclinometer sensor configured to sense a position of the blade, and output a signal corresponding to the position (¶ [0044]).
Regarding claim 2, Lewis further discloses the inclinometer sensor includes at least one selected from a group consisting of an accelerometer (82), a gyroscope (84), and a magnetometer (¶ [0049]).
Regarding claim 3, Lewis further discloses a communication device (26) communicatively coupled to the sensor (¶ [0044]).
Regarding claim 4, Lewis further discloses the communication device is configured to receive the signal and output a second signal to a collector device (¶ [0044]).
Regarding claim 5, Lewis further discloses the communication device is a radio frequency communication device (¶ [0044]).
Regarding claim 6, Lewis further discloses the collector device is configured to display information indicative of the position (¶ [0009]).
Regarding claim 7, Lewis further discloses the collector device is configured to output information indicative of the position to an external computer (¶ [0044]).
Regarding claim 8, Lewis further discloses the inclinometer sensor is further configured to sense a first orientation of the blade along a first plane (¶ [0049]).
Regarding claim 9, Lewis further discloses the first plane corresponds to a roll angle of the blade (¶ [0049]).
Regarding claim 10, Lewis further discloses the inclinometer sensor is further configured to sense a second orientation of the blade along a second plane (¶ [0049]).
Regarding claim 12, Lewis further discloses the inclinometer sensor is further configured to sense a third orientation of the blade along a third plane (¶ [0049]).
Regarding claim 14, Lewis further discloses a temperature sensor (102).
Regarding claim 15, Lewis further discloses the temperature sensor is configured to determine when the switch is carrying current (¶ [0013]).
Regarding claim 16, Lewis further discloses the inclinometer sensor is configured to sense the position of the blade with respect to a first plane and a second plane (¶ [0049]).
Regarding claim 17, Lewis further discloses the inclinometer sensor is further configured to sense the position of the blade with respect to a third plane (¶ [0049]).
Regarding claim 23, Lewis discloses a method of indicating position of a blade (50) of a switch (Fig. 4A), the method comprising: providing an inclinometer sensor (10) having a top housing (14) and a bottom housing (the combination of 68a and 68b), the top and bottom housing configured to couple together to enclose the blade, the top housing and the bottom housing further configured to be secured together via a user- interface (Fig. 4A); sensing, via the inclinometer sensor (10), a position of the blade; outputting a signal indicative of the position of the blade; and receiving, via a collector, the signal indicative of the position of the blade (¶ [0044-0049]).
Regarding claim 24, Lewis further discloses the inclinometer sensor includes at least one selected from a group consisting of an accelerometer (82), a gyroscope (84), and a magnetometer (¶ [0049]).
Regarding claim 25, Lewis further discloses the collector is position remotely from the sensor (¶ [0049]).
Regarding claim 26, Lewis further discloses the collector device is configured to display information indicative of the position (¶ [0009]).
Regarding claim 28, Lewis further discloses sensing, via a temperature sensor (102), a temperature of the switch; and receiving, via the collector, a signal indicative of the temperature of the switch (¶ [0058]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 18-21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis.
Regarding claim 11, Lewis discloses most of the claimed limitations except for the second plane corresponds to a pitch angle of the blade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the settings of the microcontroller (20) to detect the pitch angle of the blade in Lewis’ device. Since it was known in the art that a microcontroller can be programmed to measure various data (MPEP 2144.03 (A-E)).
Regarding claim 13, Lewis discloses most of the claimed limitations except for the second plane corresponds to a yaw angle of the blade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the settings of the microcontroller (20) to detect the yaw angle of the blade in Lewis’ device. Since it was known in the art that a microcontroller can be programmed to measure various data (MPEP 2144.03 (A-E)).
Regarding claim 18, Lewis discloses a system for collecting information related to an electrical switch (¶ [Abstract]), the system comprising: a first switch (Fig. 4A) including a first blade (50) pivotable between an open position and a closed position (¶ [0045]), a first electrical terminal (34) configured to receive the first blade when in the closed blade position, a first inclinometer sensor (10) including a top housing (14) and a bottom housing (the combination of 68a and 68b), the top and bottom housing configured to couple together to enclose the blade, the top housing and the bottom housing further configured to be secured together via a user-interface (Fig. 4A), the inclinometer sensor configured to sense a position of the blade, and output a signal corresponding to the position (¶ [0044]).
However Lewis fails to disclose a second switch including a second blade pivotable between an open position and a closed position, a second electrical terminal configured to receive the second blade when in the closed blade position, a second inclinometer sensor coupled to the second blade, the second inclinometer sensor configured to sense a position of the second electrical terminal blade, and output a second electrical terminal signal corresponding to the position; and a collector configured to receive the first signal from the first communications device and the second signal from the second communications device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second inclinometer sensor in Lewis’ device in order to enhance the controlling/monitoring mechanism. Since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 19, Lewis further teaches the first and second inclinometer sensors are selected from a group consisting of an accelerometer (82), a gyroscope (84), and a magnetometer (¶ [0049]).
Regarding claim 20, Lewis further teaches the first switch further includes a first communicator and the second switch further includes a second communicator (¶ [0044]).
Regarding claim 21, Lewis further teaches the first and second communicators output the first and second signals to the collector (¶ [0044]).
Regarding claim 27, Lewis further discloses most of the claimed limitations except for sensing, via a second inclinometer sensor, a position of a second blade; outputting a second signal indicative of the position of the second blade; and receiving, via the collector, the second signal indicative of the position of the second blade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second inclinometer sensor in Lewis’ device in order to enhance the controlling/monitoring mechanism. Since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Response to Arguments
Applicant's arguments filed on 07/01/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 18 and 23, Lewis discloses a housing (the combination of 14, 68a and 68b) for an inclinometer sensor (10) including a top housing (14) and a bottom housing (the combination of 68a and 68b), the top and bottom housing configured to couple together to enclose the blade, the top housing and the bottom housing further configured to be secured together via a user-interface (Fig. 4A). The current structure disclosed by Lewis still reads on the claim. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833